DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “one or more data storage devices … configured to store instructions configured for execution … to: identify … identify … generate …” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2, 4, 7, 9-10, 15, and 17 are objected to because of the following informalities:  
Claim 1 at line 1: “for comprising” should be -- comprising --.
Claim 1 at line 17; and claim 9 at line 20; and claim 17 at line 20 respectively: “the analysis” should be -- an analysis --.
Claim 1 at line 20: reference number “(206c)” should be deleted.
Claim 1 at line 22; and claim 9 at line 25; and claim 17 at line 25 respectively: “the alternating” should be -- an alternating --.
Each of claims 2 and 10 respectively: The parameters F, λ, μ, TM, and ZM should be defined within the claim.
Each of claims 2 and 10 respectively: The parameters TM, and ZM should possibly be TT, and ZT?
Claim 2 at the last line: “represent” should be -- represents --.
Claim 4 at line 5: reference number “(208a)” should be deleted.
Claim 7 at each of lines 2 and 3; claim 15 at each of lines 2 and 3 respectively: “x” should be -- xtest --.
 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al (“Face Sketch Matching via Coupled Deep Transform Learning” – Oct. 22-29, 2017 - IEEE, pages 5429-5438) in view of Moody et al (US 2017/0213109 A1).
Re Claim 9: Nagpal discloses identify a source domain comprising one or more corrupted data (y) in a training set (see Nagpal, first paragraph of Chapter 1, first paragraph of Chapter 3.1, one domain (sketch), wherein the digital image is an information rich representation whereas, the sketch image contains only the edge information and lacks texture details); identify a target domain comprising one or more clean data (x) in the training set (see Nagpal, first paragraph of Chapter 1, first paragraph of Chapter 3.1, other domain (digital image), wherein the digital image is an information rich representation whereas, the sketch image contains only the edge information and lacks texture details); and generate a model for coupled representation 
	However Nagpal fails to explicitly disclose a system comprising: one or more data storage devices operatively coupled to one or more hardware processors and configured to store instructions configured for execution by the one or more hardware processors to perform the method.
	Moody discloses a system comprising: one or more data storage devices operatively coupled to one or more hardware processors and configured to store 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nagpal’s method using Moody’s teachings by including the system to perform Nagpal’s alternating minimization problem in order to improve the processing power via multiple processors (see Moody, Fig. 4, [0119]-[0122]).

Re Claim 10: Nagpal further discloses and makes obvious wherein the objective function is represented as such an equation (see Nagpal, Chapter 3.1, wherein equations 8 is solved using alternating minimization approach via five sub-problems, also see Chapter 3.2, equation 17 is solved using alternating minimization approach via six sub-problems).

Re Claim 11: Nagpal further discloses and makes obvious wherein the plurality of convex problems are represented as such sub-problem equations (see Nagpal, Chapter 3.1, wherein equations 8 is solved using alternating minimization approach via five sub-problems, also see Chapter 3.2, equation 17 is solved using alternating minimization approach via six sub-problems).

Re Claim 12: Nagapl as modified by Moody further discloses wherein the one or more hardware processors (see Moody, Fig. 4, [0119]-[0122]) are further configured to solve an inverse problem by synthesizing one or more clean data (xtest) from corresponding 

Re Claim 13: Nagapl further discloses and makes obvious wherein obtaining features (zs) of the one or more corrupted data is represented as zs <- Tsy (see Nagapl, Chapters 2 and 3.1, and more specifically Chapter 3.3).

Re Claim 14: Nagapl further discloses and makes obvious wherein obtaining features (ZT) of the target domain is represented as ZT = Azs (see Nagapl, Chapters 2 and 3.1, and more specifically Chapter 3.3).

Re Claim 15: Nagapl further discloses and makes obvious wherein synthesizing the one or more clean data (x) of the target domain is represented as a pseudo inverse form TTx = ZT (see Nagapl, Chapters 2 and 3.1, and more specifically Chapter 3.3).

or equal to the number of features in the target domain (see Nagpal, first paragraph of Chapter 1, first paragraph of Chapter 3.1, wherein the digital image is an information rich representation whereas the sketch image contains only the edge information and lacks texture details).

	As to claim 1, the claim is the corresponding processor implemented method to claim 9 respectively.  The discussions are addressed with regard to claim 9.  Nagpal as modified by Moody further discloses a processor implemented method for performing the steps of the method (see Moody, Fig. 4, [0119]-[0122]).  See claim 9 for obviousness and motivation statements.

	As to claims 2-8, the discussions are addressed with regard to claims 10-16 respectively.

	As to claim 17, the claim is the corresponding computer program product claim to claim 9 respectively.  The discussions are addressed with regard to claim 9.  Nagpal as modified by Moody further discloses a computer program product comprising a non-transitory computer readable medium having a computer readable program embodied therein, wherein the computer readable program, when executed on a computing device, causes the computing device to perform the method (see Moody, Fig. 4, [0119]-[0122]).  See claim 9 for obviousness and motivation statements.

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rossi et al ‘377 discloses detecting anomalies via transform learning and alternating minimization; Ning et al ‘334 discloses dictionary learning via minimizing in an alternating method; Bresler et al ‘223 discloses alternating minimization for inverse problems with learned sparsifying transform regularization; Beckouche et al discloses astronomical image denoising using dictionary learning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        June 4, 2021